DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendment
The amendment to Claims 1-5 is acknowledged and accepted.
The amendment overcomes all current rejections.


Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art of record, Campbell (W C Campbell and P Hamilton, “Rotation sensing with trapped ions,” J. Phys. B: At. Mol. Opt. Phys. 50 064002, 2017, provided by applicant), discloses a gyroscope (abstract, Sections 2, 3, 7-10, 12) comprising:
a ion trap part to form an ion trap to trap one ion (rf Paul, Fig. 3, p. 5, Sect. 9, 2nd para), a normal direction of a surface of the ion trap part corresponding to a z direction, assuming that an x direction, a y direction and the z direction are orthogonal to each other (Fig. 3);
a microwave irradiation part to irradiate the ion with π/2 microwave pulses (p. 2, right column, (i));
a laser irradiation part to change momentum of the ion in the x direction (p. 2, right column, (ii), p. 3, Sect. 3); and
a measurement part to monitor an internal state of the ion and measure an angle (p. 2, right column, (vii)), 
the ion trap part comprising:
two rf electrodes disposed in the x direction on the substrate at a predetermined interval (Fig. 3, ‘rf’, shown white centered at -4.2 cm and 4.2 cm in y); and the ion traps having such an interval that ions to be trapped do not interfere with each other when a plurality of ion traps are formed (p. 7, Sect. 12, last para, resolution (and sensitivity) enhanced by a factor of the number of ions).

Seidelin (S. Seidelin et. all., “Microfabricated Surface-Electrode Ion Trap for Scalable Quantum Information Processing,” Phys. Rev. Lett. 96, 253003 (2006)) discloses the use of a linear rf Paul trap (abstract, Figs.1-2, ) on a substrate and explains several configurations for achieving a linear rf trap such as the standard linear rf Paul trap as well as surface-electrode geometry where all electrodes reside in a single plane, with the ions trapped above this plane showing up to three electrodes on each side (Fig. 1) and five electrodes on one side (Fig. 2); however employing more electrodes is considered as duplication of useful parts. Therefore, it would have been obvious to one skilled in the art at the invention was made to meet the required at least five DC electrodes in the x direction arrangement since it has been held that mere duplication or arrangement of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bermis Co., 193 USPQ8. The trap is also shown as capable of trapping 12 ions (Fig.4), where the separation of the ions is related to the center-of-mass axial oscillation frequency (related to the electrode voltage).
Knoop (Knoop, M et al. “Chapter 1: Physics with Trapped Charged Particles.” arXiv: Atomic Physics (2013): 1-24., Lectures from the Les Houches Winter School, Published 28 November 2013, https://arxiv.org/ftp/arxiv/papers/1311/1311.7220.pdf) discloses several examples of ion traps (Section 1.3) and specifically the rf Paul trap (Section 1.3.2) and the linear RF trap (Section 1.3.3) in which the electrodes are four parallel rods and the oscillating potential is applied between the rods, with opposite pairs being connected together. The radial confinement strength is similar to that obtained in a conventional Paul trap, except that this type of trap is easier to make much smaller with the additional advantage that they have a line where the micromotion is eliminated, rather than just a single point and are therefore often used in experiments where a small number of ions are required to be free of micromotion (Section 1.3.3).
Regarding Independent Claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a gyroscope comprising: a planar ion trap part to form a plurality of ion traps, the planar ion trap part comprising: two rf electrodes disposed in the x direction on the substrate at a predetermined interval; and two DC electrode rows disposed in the x direction on the substrate so as to sandwich the two rf electrodes therebetween, the DC electrode rows each including at least five DC electrodes disposed in the x direction, and each ion trap of the plurality of ion traps being spaced from another ion trap at an interval therebetween such that ions to be trapped do not interfere with each other when the plurality of ion traps are formed in combination with the rest of the limitations of the above claims.

Regarding Independent Claim 2, the prior art of record, taken either alone or in combination, fails to disclose or render obvious an angle measurement method using a gyroscope having: a planar ion trap part to form a plurality of ion traps, the planar ion trap part including: two rf electrodes disposed in the x direction on the substrate at a predetermined interval; and two DC electrode rows disposed in the x direction on the substrate so as to sandwich the two rf electrodes therebetween, the DC electrode rows each including at least five DC electrodes disposed in the x direction, and each the ion trap of the plurality of ion traps being spaced from another ion trap at an interval  therebetween such that ions to be trapped do not interfere with each other when the a plurality of ion traps are formed in combination with the rest of the limitations of the above claims.

Claims 3-5 are allowable at least based upon their dependence on Claims 1 and 2.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record on PTO-892 and not relied upon is considered pertinent to applicant's disclosure by showing various types of planar ion traps. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099. The examiner can normally be reached M-F 9 AM-5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIOLETA A PRIETO/Primary Examiner, Art Unit 2877